Exhibit 10.2
 
Accelerize New Media, Inc.
 
PLACEMENT AGENT’S AGREEMENT
 


 
November 9, 2009
 
Skyebanc, Inc.
1151 Broad Street
Suite: 115
Shrewsbury, New Jersey 07702


Gentlemen:
 
The undersigned, Accelerize New Media, Inc., a Delaware corporation (the
“Company”), proposes to offer for sale in a private placement (“Offering”), up
to three million (3,000,000) shares of common stock at $0.40 per share (the
“Common Stock”), plus 3-year warrants to purchase an additional three million
(3,000,000)shares of common stock with an exercise price of $0.65 per share (the
“Warrants”, and collectively with the Common Stock, the “Securities”).
 
Appointment of Placement Agent; The Offering Period.
 
1.1           Appointment of Placement Agent   You are hereby appointed non
exclusive Placement Agent of the Company during the offering period herein
specified (“Offering Period”) for the purpose of assisting the Company in
placing the shares with purchasers who are qualified accredited investors
(“Subscribers”).  You hereby accept such agency and agree to assist the Company
in placing shares with the Subscribers.  Your agency hereunder is terminable for
any reason by either party upon a thirty (30) day prior written notice, and
immediately upon termination of the Offering or breach by you of your material
obligations hereunder.
 
1.2           Offering Period  The Offering Period shall commence on the day the
Offering Documents are first made available to you by the Company and will
continue until the earlier of final Closing (as hereinafter defined) of the
Maximum Offering or December 31, 2009 (the “Termination Date”), unless extended
by the Company for a period of up to an additional ninety (90) days from such
date without notice to any Subscriber (the “Offering Period”).  After the
Initial Closing, subsequent closings with respect to accepted subscriptions may
take place at any time during the Offering Period as may be mutually determined
by the Company and the Placement Agent (such subsequent closings and the Initial
Closing will each be referred to herein as a “Closing”).
 
1.3           Offering Documents  The Company will provide the Placement Agent
with a sufficient number of copies of the Offering Documents for delivery to
potential Subscribers and such other information, documents and instruments
which the Placement Agent deems reasonably necessary to act as Placement Agent
hereunder and to comply with the rules, regulations and judicial and
administrative interpretations respecting compliance with applicable state and
federal statutes related to the Offering.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 2
 
 
2.      Compliance with Securities Laws.  Each of the Company and the Placement
Agent agrees to conduct the Offering in a manner intended (a) to qualify as a
private placement of the Securities in any jurisdiction in which the Securities
are offered (including the U.S.), and (b) to comply with the requirements of
Rule 506 of Regulation D under the Securities Act.  Assuming the accuracy of the
representations and warranties given to the Company by each investor to the
extent relevant for such determination, the Offering will be exempt from the
registration requirements of the Securities Act.  The Company agrees (i) to
limit offers to sell, and solicitations of offers to buy, the Securities to
persons reasonably believed by it to be “accredited investors” within the
meaning of Rule 501(a) under the Securities Act, and (ii) not to engage in any
form of general solicitation or general advertising in connection with the
Offering within the meaning of Rule 502 under the Securities Act.  The Company
agrees to conduct the Offering in a manner intended to comply with the
registration or qualification requirements, or available exemptions therefrom,
under applicable state securities laws.  The Company shall be responsible for
compliance with the filing requirements of the securities laws of all applicable
countries, states of the U.S., and other jurisdictions.  The Placement Agent
shall advise the Company of those states of the U.S. and other jurisdictions in
which the Placement Agent intends to offer the Securities in order that the
Company’s counsel can ensure that the Offering has been qualified or exempted
under the appropriate laws and regulations.  The Placement Agent shall not
engage in sales of the Securities in any state requiring pre-sale qualification
until the Company has qualified to sell Securities in such state.
 
3.      Representations and Warranties of the Company  The Company represents
and warrants to the Placement Agent and the Subscribers as follows:
 
3.1           Disclosure in Offering Documents.
 
3.1.1              Disclosure of Contracts  The descriptions in the Public
Documents of all material contracts, agreements, instruments, indentures,
mortgages, loans, leases, licenses, arrangements or undertakings of any nature,
written or oral, of the Company which involve future payments, performance or
services, development of products, or delivery of goods or materials to or by
the Company of an aggregate amount or value in excess of $250,000, or which
otherwise are material to the business or prospects of the Company
(collectively, “Contracts”) are accurate in all material respects and present
fairly the information required to be disclosed therein and there are no
contracts or other documents required to be described in the Public Documents
which have not been so described.  The Company has furnished the Placement
Agent, when and if requested, with true, correct and complete copies (or where
oral, written descriptions) of all Contracts, including all exhibits, schedules,
amendments, supplements, modifications and waivers thereto. Except as otherwise
stated in the Public Documents, each of the Contracts is in full force and
effect, the Company has performed in all material respects all of its
obligations thereunder and is not in default thereunder, and no party to a
Contract has made a claim to the effect that the Company has failed to perform
any obligations thereunder.  To the best knowledge of the Company, the Company
has not received any written notification from any contracting party to a
Contract to terminate, cancel or modify such Contract or to reduce or otherwise
change its activity thereunder so as to adversely affect in any material respect
the benefits derived or expected to be derived therefrom by the Company.
 
 
 

--------------------------------------------------------------------------------

 
Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 3
 
 
3.2           Changes After Dates in Offering Documents.
 
3.2.1              No Material Adverse Change.  Except as otherwise stated in
the Public Documents, since the Balance Sheet Date, as hereinafter defined, (i)
there has been no material adverse change in the condition, financial or
otherwise, or in the results of operations, business or business prospects of
the Company, including, but not limited to a material loss or interference with
its business from fire, storm, explosion, flood or other casualty, whether or
not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, whether or not arising in the ordinary course of
business, (ii) the Company has not become a party to, and neither the business
nor the property of the Company has become the subject of, any litigation which,
if adversely determined, would have a material adverse effect on the business,
properties, assets, condition (financial or otherwise) of the Company, whether
or not in the ordinary course of business (a “Material Adverse Effect”), and
(iii) there have been no transactions entered into by the Company, other than
those in the ordinary course of business or reflected in the Public Documents,
which are material with respect to the condition, financial or otherwise, or to
the results of operations, or business of the Company.  The Balance Sheet Date
is defined as March 31, 2009.
 
3.2.2              Recent Securities Transactions. Etc.  Since the most recent
Balance Sheet date, and except as otherwise specifically stated in the Public
Documents or on Schedule 3.2.2 hereto, the Company has not (i) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money; (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock; or (iii) issued any options,
warrants or other rights to purchase the capital stock of the Company, or any
security or other instrument which by its terms is convertible into, exercisable
for or exchangeable for capital stock of the Company.
 
3.3           No Preemptive Rights; Options; Registration Rights  Except as set
forth in the Documents, there are no preemptive or other rights to subscribe for
or purchase, or any restriction upon the voting or transfer of, any shares of
Common Stock, or other securities of the Company.
 
 
 

--------------------------------------------------------------------------------

 
Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 4
 
 
3.4           Financial Statements  The financial statements of the Company,
including any notes thereto and supporting schedules, included or incorporated
by reference in the Public Documents (“Financials”), fairly present the
financial position and results of operations of the Company at the dates thereof
and for the periods covered thereby, subject, in the case of interim periods, to
year-end adjustments and normal recurring accruals.  The Company has no material
liabilities or obligations, contingent, direct, indirect or otherwise except (i)
as set forth in the balance sheet for the Balance Sheet Date included in the
Financials or the footnotes thereto, (ii) those incurred in the ordinary course
of business since the Balance Sheet Date, and (iii) otherwise as set forth in
the Public Documents.  The Public Documents also set forth all material
outstanding amounts due to any employees, officers, directors or stockholders of
the Company, or to any of their respective affiliates, including, but not
limited to, accrued salaries, loans, etc.
 
3.5           Authorized Capital; Options; Etc.  The Company had, at the date or
dates indicated in the Public Documents, such duly authorized, issued and
outstanding capitalization as set forth in the Public Documents.
 
3.6           Valid Issuance of Securities: Etc.
 
3.6.1              Outstanding Securities  All issued and outstanding securities
of the Company have been duly authorized and validly issued and are fully paid
and non-assessable; the holders thereof have no rights of rescission with
respect thereto, and are not subject to personal liability by reason of being
such holders; and none of such securities were issued in violation of the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company.  All outstanding options and warrants
to purchase shares of capital stock constitute the valid and binding obligations
of the Company, enforceable in accordance with their terms.  The authorized
capital stock and outstanding options and warrants conform to all statements
relating thereto contained in the Public Documents.  The offers and sales of the
outstanding capital stock, options and warrants to purchase shares of capital
stock were at all relevant times either registered under the Act and the
applicable state securities or Blue Sky laws or exempt from such registration
requirements.
 
3.6.2              Common Shares & Warrants  The securities underlying the
warrants have been duly and validly authorized and, when issued and delivered in
accordance with the terms of the Subscription Agreements, will be duly and
validly issued, fully paid and non-assessable.  The holders of the shares and
warrants will not be subject to personal liability by reason of being such
holders.  All corporate action required to be taken for the authorization,
issuance and sale of the shares and warrants and the securities contained in the
warrants has been duly and validly taken.
 
3.7           Registration Rights of Third Parties  Except as set forth in the
Public Documents or on Schedule 3.7 hereto, no holders of any securities of the
Company or of any options or warrants of the Company exercisable for or
convertible or exchangeable into securities of the Company have the right to
require the Company to register any such securities of the Company under the Act
or to include any such securities in a registration statement to be filed by the
Company.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 5
 
 
3.8           Due Authorization  The Company has full right, power and authority
to enter into this Agreement and the Subscription Agreements, to issue the
shares and warrants and the securities contained in the shares and warrants and
to perform all of its obligations hereunder and thereunder and to consummate the
transactions contemplated by the Offering Documents.  This Agreement has been,
and the Subscription Agreements, when executed and delivered, will have been,
duly and validly authorized by all necessary corporate action and no further
corporate action or approval is or will be required for their respective
execution, delivery and performance.  This Agreement constitutes and each
Subscription Agreement (assuming the due authorization, execution and delivery
by each subscriber) to be entered into by the Company with respect to the
purchase and sale of the shares and warrants, will constitute, when executed and
delivered by the Company, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms
(except (i) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally, (ii) that the enforceability of the
indemnification and contribution provisions of the respective agreements may be
limited by the federal and state securities laws and public policy, and (iii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought).
 
3.9           No Conflicts  The Company’s execution, delivery, and performance
of this Agreement and the Subscription Agreements, the consummation by the
Company of the transactions contemplated herein and therein and the compliance
by the Company with the provisions of this Agreement and the Subscription
Agreements have been duly authorized by all necessary corporate action and do
not and will not, with or without the giving of notice or the lapse of time or
both (i) result in a breach of, or conflict with any of the terms and provisions
of, or constitute a default under, or result in the creation, modification,
termination or imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to the terms of any indenture, mortgage, deed
of trust, note, loan or credit agreement or any other agreement or instrument
evidencing an obligation for borrowed money, or any other agreement or
instrument to which the Company is a party or by which the Company may be bound
or to which any of the property or assets of the Company is subject; (ii) result
in any violation of the provisions of the Certificate of Incorporation or the
By-laws of the Company; (iii) to the best of the Company’s knowledge, violate
any existing applicable law, rule, regulation, judgment, order or decree of any
governmental agency or court, domestic or foreign, having jurisdiction over the
Company or any of its material properties or material businesses; or (iv) have
any material adverse effect on any permit, license, certificate, registration,
approval, consent, license or franchise necessary for the Company to own or
lease and operate any of its properties or to conduct its business.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 6
 
 
3.10           No Defaults  Except as described in the Public Documents, no
material default exists in the due performance and observance of any term,
covenant or condition of any permit, license, contract, indenture, mortgage,
deed of trust, note, loan or credit agreement, or any other agreement or
instrument evidencing an obligation for borrowed money, or any other agreement
or instrument to which the Company is a party or by which the Company may be
bound or to which any of the properties or assets of the Company is subject the
effect of which would have a Material Adverse Effect.  Except as described in
the Public Documents, the Company is not in violation of any material term or
provision of its Certificate of Incorporation or By-Laws or in material
violation of any franchise, license, permit, applicable law, rule, regulation,
judgment or decree of any governmental agency or court, domestic or foreign,
having jurisdiction over the Company or any of its properties or business.
 
3.11           Corporate Power; Licenses; Consents.
 
3.11.1              Conduct of Business  To the Best of its knowledge, the
Company has all requisite corporate power and authority, and has all necessary
authorizations, approvals, orders, licenses, certificates and permits of and
from all governmental regulatory officials, agencies, authorities and bodies to
own or lease its properties and conduct its business as described in the Public
Documents.  The Company is and has been doing business in material compliance
with all such authorizations, approvals, orders, licenses, certificates and
permits and all federal, state and local laws, rules and regulations.  The
disclosures in the Public Documents concerning the effects of federal, state and
local regulation on the Company’s business as currently conducted or
contemplated to be conducted are correct in all material respects and do not
omit to state a material fact.
 
3.11.2              Transactions Contemplated Herein; Consents  The Company has
all corporate power and authority to enter into this Agreement, and the
Subscription Agreements to carry out the provisions and conditions hereof and
thereof, and all consents, authorizations, approvals and orders required in
connection therewith have been obtained.  Except as set forth in the Public
Documents, no consent, approval, authorization, order of, or filing with, any
court, governmental agency, authority or other body is required to consummate
the transactions contemplated by this Agreement and the Subscription Agreements,
and the issuance of the Securities, except that the offer and sale of the
Securities in certain jurisdictions may be subject to the provisions of the
securities or Blue Sky laws of such jurisdictions.
 
3.12           Title to Property; Insurance  Except as set forth in the Public
Documents, the Company has good and marketable title to, or valid and
enforceable leasehold estates in, all items of real and personal property
(tangible and intangible) owned or leased by it, free and clear of all liens,
encumbrances, claims, security interests, defects and restrictions of any
material nature whatsoever.  The Company has adequately insured its properties
against loss or damage by fire or other casualty and maintains such insurance in
adequate amounts which are adequate to protect its financial condition against
the risks involved in the conduct of its businesses.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 7
 
 
3.13           No Pending Actions  Except as set forth in the Public Documents,
there are no actions, suits, proceedings, claims, or hearings of any kind or
nature existing or pending (or, to the best knowledge of the Company,
threatened) or, to the best knowledge of the Company, any investigations or
inquiries, before or by any court, or other governmental authority, tribunal or
instrumentality (or, the Company’s best knowledge, any state of facts which
would give rise thereto), pending or threatened against the Company, or
involving the properties of the Company, which might result in any Material
Adverse Effect or which might materially adversely affect the transactions or
other acts contemplated by this Agreement or the validity or enforceability of
this Agreement.  Except as described in the Public Documents, there are no
outstanding orders, judgments or decrees of any court, governmental agency or
other tribunal naming the Company and enjoining the Company from taking, or
requiring the Company to take, any action, or to which the Company, its
properties or business, is bound or subject.
 
3.14           Due Incorporation, Qualification and Good Standing  The Company
has been duly incorporated, validly exists as a corporation and is in good
standing under the laws of its state of incorporation.  The Company is duly
qualified and licensed and in good standing as a foreign corporation for the
transaction of business and is in good standing in each jurisdiction in which
the ownership or leasing of its properties or the conduct of its business
requires such qualification or licensing, except where the failure to qualify
would not have a Material Adverse Effect.  The Company has all requisite
corporate power and authority necessary to own or hold its properties and
conduct its business as described in the Public Documents.
 
3.15           Taxes  Except as set forth in the Public Documents or as set
forth on Schedule 3.15 hereto, the Company has filed all federal tax returns and
all state and municipal and local tax returns (whether relating to income,
sales, franchise, withholding, real or personal property or other types of
taxes) required to be filed under the laws of the United States and applicable
states, and has paid in full all taxes which have become due pursuant to such
returns or claimed to be due by any taxing authority or otherwise due and owing;
provided, however, that the Company has not paid any tax, assessment, charge,
levy or license fee that it is contesting in good faith and by proper
proceedings and adequate reserves for the accrual of same are maintained if
required by generally accepted accounting principles.  Each of the tax returns
heretofore filed by the Company correctly and accurately reflects the amount of
its tax liability thereunder.  Except as set forth in the Public Documents, the
Company has withheld, collected and paid all levies, assessments, license fees
and taxes to the extent required.  As used herein, “tax” or “taxes” include all
taxes, charges, fees, levies or other assessments imposed by any Federal, state,
local, or foreign taxing authority, including, without limitation, income,
premium, recapture, credit, excise, property, sales, use, occupation, service,
service use, leasing, leasing use, value added, transfer, payroll, employment,
license, stamp, franchise or similar taxes (including any interest earned
thereon or penalties or additions attributable thereto).  The term “returns”
means all returns, declarations, reports, statements, and other documents
required to be filed in respect of taxes.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 8
 
 
3.16           Reserved.
 
3.17           Transactions Affecting Disclosure to FINRA.
 
3.17.1              Finder’s Fees  The Company is not obligated to pay a
finder’s fee to anyone in connection with the introduction of the Company to the
Placement Agent, or the consummation of the Offering contemplated hereunder.
 
3.17.2              Use of Proceeds  None of the net proceeds of the Offering
will be paid by the Company to any FINRA member or its affiliate or associates,
except as specifically authorized herein.
 
3.18           Foreign Corrupt Practices Act  Neither the Company nor any of its
subsidiaries has, nor any director, officer, agent, employee or other person
acting on behalf of the Company or any subsidiary has in the course of his
actions for or on behalf of the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.  Without limiting the generality of the
foregoing, the Company and its subsidiaries have not directly or indirectly made
or agreed to make (whether or not said payment is lawful) any payment to obtain,
or with respect to, sales other than usual and regular compensation to its or
their employees and sales representatives with respect to such sales.
 
3.19           Intangibles  The Company owns or possesses the requisite licenses
or rights to use all material trademarks, service marks, service names, trade
names, patents and patent applications, copyrights and other rights
(collectively, “Intangibles”) used by the Company in its business or relating to
products sold by the Company, and all such Intangibles are stated in the Public
Documents.  Any of the Company’s Intangibles which have been registered in the
United States Patent and Trademark Office have been fully maintained and are in
full force and effect, except where the failure to do so would not result in a
Material Adverse Effect.  There is no claim or action by any person pertaining
to, or proceeding pending or to the Company’s knowledge, threatened and the
Company has not received any notice of conflict with the asserted rights of
others which challenges the exclusive right of the Company with respect to any
Intangibles used in the conduct of the Company’s business except as described in
the Public Documents or except where such challenge, even if successful, would
not result in a Material Adverse Effect.  To the best of Company’s knowledge,
the Intangibles and the Company’s current products, services and processes do
not infringe on any intangibles held by any third party.  To the best of the
Company’s knowledge, no others have infringed upon the Intangibles of the
Company.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 9
 
 
3.19           Relations With Employees.
 
3.19.1              Employee Matters  The Company has generally enjoyed a
satisfactory employer-employee relationship with its employees and is in
compliance in all material respects with all federal, state and local laws and
regulations respecting the employment of its employees and employment practices,
terms and conditions of employment and wages and hours relating thereto.  There
are no pending investigations involving the Company by the U.S. Department of
Labor, or any other governmental agency responsible for the enforcement of such
federal, state or local laws and employment laws and regulations.  There is no
unfair labor practice charge or complaint against the Company pending before a
Labor Relations Board or any strike, picketing, boycott, dispute, slowdown or
stoppage pending or threatened against or involving the Company or any
predecessor entity.  No questions concerning representation exist respecting the
employees of the Company and no collective bargaining agreement or modification
thereof is currently being negotiated by the Company.  No grievance or
arbitration proceeding is pending under any expired or existing collective
bargaining agreements of the Company, if any.
 
3.19.2              Employee Benefit Plans  Except as disclosed in the Public
Documents, the Company neither maintains, sponsors nor contributes to, nor is it
required to contribute to, any program or arrangement that is an “employee
pension benefit plan, an employee welfare benefit plan,” or a “multi-employer
plan” as such terms are defined in Sections 3(2), 3(1) and 3(37), respectively,
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
(“ERISA Plans”).  Other than as disclosed in the Public Documents, the Company
does not, and has at no time, maintained or contributed to a defined benefit
plan, as defined in Section 3(35) of ERISA.  Except as disclosed in the Public
Documents, there are no unfunded benefits under any ERISA Plan which is subject
to the funding standards of ERISA. Other than claims for benefits in the
ordinary course, there is no pending claim, litigation, arbitration or any other
legal proceeding involving any ERISA Plan which may result in material liability
on the part of the Company or any ERISA Plan under ERISA or any other law, nor,
is there any reasonable basis for such a claim.  The Company has no bonus,
incentive or deferred compensation plans which constitute a continuing liability
of the Company, except individual arrangements of the Company with employees
relating to their employment.  There are no employees of the Company who, in
connection with their employment by the Company, are receiving any pension or
retirement payments or are entitled to receive any unfunded pensions not covered
by a pension plan to which the Company is a party.
 
 
 

--------------------------------------------------------------------------------

 Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 10
 
 
3.20           Environmental Matters  The Company and each of its subsidiaries
is in compliance in all material respects with all Environmental and Safety
Requirements, and there are no proceedings pending or, to the knowledge of the
Company, threatened against the Company or any of its subsidiaries alleging any
failure to so comply or involving any of its past operations or any real
property currently used by the Company or any of its subsidiaries.  Neither the
Company nor any of its subsidiaries has received any written or oral notice or
report with respect to it or its facilities regarding any (A) actual or alleged
violation of environmental and safety requirements or (B) actual or potential
liability arising under Environmental and Safety Requirements, including,
without limitation, any investigatory, remedial or corrective
obligation.  Neither the Company nor any of its subsidiaries has expressly
assumed or undertaken any liability of any other person under any Environmental
and Safety Requirements.  Neither the Company nor any of its subsidiaries has
treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled or released any substance, or owned or operated any real
property in a manner that has given rise to liabilities pursuant to CERCLA, SWDA
or any other Environmental and Safety Requirement, including any liability for
response costs, corrective action costs, personal injury, property damage,
natural resources damage or attorney fees, or any investigative, corrective or
remedial obligations.  “Environmental and Safety Requirements” means all laws,
orders, contractual obligations and all common law concerning public health and
safety, worker health and safety, and pollution or protection of the
environment, including, without limitation, all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control or cleanup of any hazardous materials, substances or
wastes, chemical substances or mixtures, pesticides, pollutants, contaminants,
toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation, including, but not limited to, the SWDA, the
Clean Air Act, as amended, 42 U.S.C. §§ 7401 et seq., the Federal Water
Pollution Control Act, as amended, 33 U.S.C. §§ 1251 et seq., the Emergency
Planning and Community Right-to-Know Act, as amended, 42 U.S.C. §§ 11001 et
seq., CERCLA, the Hazardous Materials Transportation Uniform Safety Act, as
amended, 49 U.S.C. §§ 5101 et seq., the Occupational Safety and Health Act of
1970, as amended, and the rules and regulations promulgated
thereunder.  “CERCLA” means the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and the rules and regulations
promulgated thereunder.  “SWDA” means the Solid Waste Disposal Act, as amended,
and the rules and regulations promulgated thereunder.


3.21           No Regulatory Problems  The Company (i) has not filed a
registration statement which is the subject of any pending proceeding or
examination under Section 8 of the Securities Act, and is not and has not been
the subject of any refusal order or stop order thereunder; (ii) is not subject
to any pending proceeding under Rule 258 of the Securities Act or any similar
rule adopted under Section 3(b) of the Securities Act, or to an order entered
thereunder; (iii) has not been convicted of any felony or misdemeanor in
connection with the purchase or sale of any security or involving the making of
any false filing with the Commission; (iv) is not subject to any order,
judgment, or decree of any court of competent jurisdiction temporarily or
preliminarily restraining or enjoining, or any order, judgment, or decree of any
court of competent jurisdiction permanently restraining or enjoining, the
Company from engaging in or continuing any conduct or practice in connection
with the purchase or sale of any security or involving the making of any false
filing with the Commission;  and (v) is not subject to a United States Postal
Service false representation order entered under Section 3005 of Title 39,
United States Code; or a temporary restraining order or preliminary injunction
entered under Section 3007 of Title 39, United States Code, with respect to
conduct alleged to have violated Section 3005 of Title 39, United States Code.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 11
 
 
To the Company’s knowledge, none of the Company’s directors, officers, or
beneficial owners of five (5%) percent or more of any class of its equity
securities (i) has been convicted of any felony or misdemeanor in connection
with the purchase or sale of any security, involving the making of a false
filing with the Commission, or arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, or investment advisor;
(ii) is subject to any order, judgment, or decree of any court of competent
jurisdiction temporarily or preliminarily enjoining or restraining, or is
subject to any order, judgment, or decree of any court of competent
jurisdiction, permanently enjoining or restraining such person from engaging in
or continuing any conduct or practice in connection with the purchase or sale of
any security, or involving the making of a false filing with the Commission, or
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, or investment adviser; (iii) is subject to an order
of the Commission entered pursuant to Section 15(b), 15B(a) or 15B(c) of the
Exchange Act, or is subject to an order of the Commission entered pursuant to
Section 203(e) or (f) of the Investment Advisers Act of 1940; (iv) is suspended
or expelled from membership in, or suspended or barred from association with a
member of, an exchange registered as a national securities exchange pursuant to
Section 6 of the Exchange Act, an association registered as a national
securities association under Section 15A of the Exchange Act, or a Canadian
securities exchange or association for any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade; or (v) is
subject to a United States Postal Service false representation order entered
under Section 3005 of Title 39, United States Code, or is subject to a
restraining order or preliminary injunction entered under Section 3007 of Title
39, United States Code, with respect to conduct alleged to have violated Section
3005 of Title 39, United States Code.
 
3.22           Stock Collateral  None of the Company’s obligations to any third
party are secured by any of the Company’s outstanding securities.
 
3.23           Reaffirmation
 
All of the representations, warranties and covenants of the Company set forth in
this Agreement or in any letter or certificate furnished to Placement Agent
pursuant hereto, each of which is incorporated herein by reference and made a
part hereof, shall be true in all material respects upon the execution of this
Agreement.
 
4.      Representations and Warranties of the Placement Agent  The Placement
Agent represents and warrants as follows:
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 12
 
 
4.1           Due Incorporation  The Placement Agent is duly incorporated and
validly existing and in good standing under the laws of its state of
incorporation and is duly qualified as a foreign corporation for the transaction
of business and is in good standing in each jurisdiction where the failure to be
so qualified would have a materially adverse effect on the business of the
Placement Agent.
 
4.2           Broker/Dealer Registration  The Placement Agent is registered as a
broker-dealer under Section 15 of the Exchange Act.
 
4.3           Good Standing  The Placement Agent is a member in good standing of
the NASD and no proceedings are pending or to the Placement Agent’s knowledge,
threatened, to revoke or limit such status.
 
4.4           Sale in Certain Jurisdictions  Sales of Shares by the Placement
Agent will be made only in such jurisdictions in which (i) the Placement Agent
is a registered broker-dealer or where an applicable exemption from such
registration exists and (ii) the Offering and sale of Securities is registered
under, or is exempt from, applicable registration requirements.
 
4.5           Compliance with Laws  Offers and sales of Shares by the Placement
Agent will be made in compliance with the provisions of Rule 506 of Regulation D
and/or Section 4(2) of the Act, and the Placement Agent will furnish to each
investor a copy of the Offering Documents prior to accepting any payments for
Shares.
 
4.6           Sale to Accredited Investors, No General Solicitation. The
Placement Agent understands that the Securities have not been registered under
the Securities Act or any Blue Sky law of any state and may not be offered or
sold except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act and such Blue Sky laws. The
Placement Agent agrees that it will not solicit offers for, or offer or sell,
the Securities by any form of general solicitation or general advertising within
the meaning of Section 4(2) of the Securities Act, and Rule 506 thereunder.  The
Placement Agent further agrees to not offer or sell or arrange for the offer or
sale of the Securities except (i) to those the Placement Agent reasonably
believes are “accredited investors” (as defined in Rule 501 of Regulation D), or
(ii) in any other manner that does not require registration of the Securities
under the Securities Act.
 
4.7  Due Authorization. The Placement Agent has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
between the Company and the Placement Agent, and this Agreement will be duly
authorized and validly executed and delivered by the Placement Agent and
constitutes a legal, valid and binding agreement of the Placement Agent
enforceable against the Placement Agent in accordance with its terms.


 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 13
 
 
5.      Closing.
 
At or prior to each closing, and as a condition of the Placement Agent’s
obligations hereunder, the following shall have been satisfied:  (i) the Company
shall have delivered to the Placement Agent at the closing (a) a certificate of
the Company, signed by two executive officers thereof, stating the
representations and warranties contained herein are true and correct as of the
date of such closing as if, and to the same effect, the warranties and
representations were made on such date;  (b) Subscription Agreements signed by
the Company; (c) Consents of any party required to consummate this Offering and
the transactions contemplated thereby;  and (d) such other closing documents as
shall be reasonably requested by the Placement Agent and/or its counsel.
 
5.1           Placement Agent’s Fees and Expenses  At the Initial Closing, and
at each subsequent Closing, the Company shall pay to the Placement Agent a
commission equal to ten (10%) percent of the aggregate purchase price of the
shares sold by the Placement Agent plus up to three (3%) percent Non-Accountable
Expense Allowance of the aggregate purchase price of each share sold. The
Retainer Amount will be applied against the Non Accountable Expenses Allowance,
and the Placement Agent will be entitled only to the difference between them, if
any. In any event, the total Expenses of Offering payable by the Company shall
not exceed thirty six thousand dollars ($36,000). The company will also issue to
the Placement Agent shares of common stock equal to ten percent (10%) of the
total number of shares of common stock issued to the Subscribers.
 
5.2           Additional Finder’s Fee.  In the event that at any time prior to
the second (2nd) anniversary of the final Closing (as defined in the Placement
Agent Agreement) the Company or any of its affiliates shall enter into any
transaction (including, without limitation, any merger, consolidation,
acquisition, financing, joint venture or other arrangement) with any party
introduced to the Company directly by the Placement Agent, which party is listed
in Exhibit A attached hereto or is added to Exhibit A by the Placement Agent
throughout the term of this Agreement, during such period, the Placement Agent
will be paid a transaction fee, payable at the closing thereof, equal to a
percentage of the consideration or value received by the Company and/or its
stockholders as follows: (a) 5% of the first $1,000,000, (b) 4% of the next
$1,000,000, (c) 3% of the next $1,000,000, (d) 2% of the next $1,000,000, and
(e) 1% of all amounts in excess of $4,000,000 [or whatever arrangement you deem
appropriate]. In no event shall the fees payable pursuant to this
paragraph together with any other fees paid to the Placement Agent by the
Company shall exceed the maximum finder's fee allowed by the Financial Industry
Regulatory Authority (“FINRA”) at the time of such transaction.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 14
 
 
6.      Covenants  The Company covenants and agrees that:
 
6.1           Expenses of Offering and Other Expenses  The Company shall be
responsible for, and shall pay, all fees, disbursements and expenses incurred in
connection with the Offering, including, but not limited to, the Company’s legal
and accounting fees and disbursements, the costs of preparing, printing, mailing
and delivering, and filing, where necessary, the Offering Documents and all
amendments and supplements thereto (in such quantities as the Placement Agent
may reasonably require), the costs of any “due diligence” meeting held by the
Company as requested by the Placement Agent, the fees and disbursements of the
Placement Agent counsel. The total Expenses of Offering and Other Expenses in
accordance with this Section shall not exceed thirty six thousand dollars
($36,000).
 
6.2   Further Assurances  The Company will take such actions as may be
reasonably required or desirable to carry out the provisions of this Agreement
and the transaction contemplated hereby.
 
7.      Indemnification and Contribution.
 
7.1           Indemnification by the Company  The Company agrees to indemnify
and hold harmless the Placement Agent and each person, if any, who controls the
Placement Agent within the meaning of the Securities Act and/or the Exchange Act
against any losses, claims, damages or liabilities, joint or several, to which
the Placement Agent or such controlling person may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of a material fact contained
(A) in the Offering Documents, or (B) in any blue sky application or other
document executed by the Company specifically for blue sky purposes or based
upon any other written information furnished by the Company or on its behalf to
any state or other jurisdiction in order to qualify any or all of the Securities
under the securities laws thereof (any such application, document or information
being hereinafter called a “Blue Sky Application”), (ii) any breach by the
Company of any of its representations, warranties or covenants contained herein
or in any of the Subscription Agreements, or (iii) the omission or alleged
omission by the Company to state in the Offering Documents or in any Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and will reimburse the Placement Agent and each such
controlling person for any legal or other expenses reasonably incurred by the
Placement Agent or such controlling person in connection with investigating or
defending any such loss, claim, damage, liability or action, whether arising out
of an action between the Placement Agent and a third party; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information regarding the Placement
Agent which is furnished to the Company by the Placement Agent specifically for
inclusion in the Offering Documents or any such Blue Sky Application or (ii) any
breach by the Placement Agent of the representations, warranties or covenants
contained herein (together, (i) and (ii) above are referred to as the
“Non-indemnity Events”).
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 15
 
 
7.2           Indemnification by the Placement Agent  The Placement Agent agrees
to indemnify and hold harmless the Company and each person, if any, who controls
the Company within the meaning of the Securities Act and/or the Exchange Act
against any losses, claims, damages or liabilities, joint or several, to which
the Company or such controlling person may become subject, under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any Non-Indemnity Event; and
will reimburse the Company and each such controlling person for any legal or
other expenses reasonably incurred by the Company or such controlling person in
connection with investigating or defending any such loss, claim, damage,
liability or action provided that such loss, claim, damage or liability is found
ultimately to arise out of or be based upon any Non-Indemnity Event.
 
7.3           Procedure  Promptly after receipt by an indemnified party under
this Section 7 of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 7, notify in writing the indemnifying party of the
commencement thereof; and the omission so to notify the indemnifying party will
relieve the indemnifying party from any liability under this Section 6 as to the
particular item for which indemnification is then being sought, but not from any
other liability which it may have to any indemnified party.  In case any such
action is brought against any indemnified party, and it notifies an indemnifying
party of the commencement thereof, the indemnifying party will be entitled to
participate therein, and to the extent that it may wish, jointly with any other
indemnifying party, similarly notified, to assume the defense thereof, with
counsel who shall be to the reasonable satisfaction of such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Section 6 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof.  Any such indemnifying party shall not be liable to any such
indemnified party on account of any settlement of any claim or action effected
without the consent of such indemnifying party.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 16
 
 
7.4           Contribution  If the indemnification provided for in this Section
7 is unavailable to any indemnified party (other than as a result of the failure
to notify the indemnifying party as provided in Section 7.3 hereof) in respect
to any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
will contribute to the amount paid or payable by such indemnified party, as a
result of such losses, claims, damages, liabilities or expenses (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand, and the Placement Agent, on the other hand, from the
Offering, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above, but also the
relative fault of the Company, on the one hand , and of the Placement Agent, on
the other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations.  The relative benefits received by the
Company, on the one hand, and the Placement Agent, on the other hand, shall be
deemed to be in the same proportion as the total proceeds from the Offering (net
of sales commissions, but before deducting other expenses) received by the
Company bear to the commissions received by the Placement Agent.  The relative
fault of the Company, on the one hand, and the Placement Agent, on the other
hand, will be determined with reference to, among other things, whether the
untrue or alleged untrue statement of a material fact of the omission to state a
material fact relates to information supplied by the Company, on the one hand,
and the Placement Agent, on the other hand, and their relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
7.5           Equitable Considerations  The Company and the Placement Agent
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation or by any method of allocation
which does not take into account the equitable consideration referred to in the
immediately preceding paragraph.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11 (f) of the 1933 Act) shall
be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
7.6           Attorneys’ Fees  The amount payable by a party under this Section
7 as a result of the losses, claims, damages, liabilities or expenses referred
to above will be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim (including, without limitation, fees and disbursements of
counsel incurred by an indemnified party in any action or proceeding between the
indemnifying party and indemnified party or between the indemnified party and
any third party or otherwise).
 
8.      Termination  Prior to the completion of the Offering Documents and the
commencement of the Offering, either party may terminate this Agreement by
giving a prior written notice to the other party, provided that the terminating
party agrees to reimburse the other party in full for its reasonable
out-of-pocket expenses (including, without limitation, its legal fees and
disbursements), up to a maximum of $10,000. Following the completion of the
Offering Documents and the commencement of the Offering, each of the Company and
the Placement Agent will have the right to terminate this Agreement for any
reason by giving a 30-day prior written notice to the other party, or,
immediately upon notice at any time, at or prior to the Initial Closing:  (a) if
the other party shall have failed, refused, or been unable to perform any of its
obligations hereunder, or breached any of its representations or warranties
hereunder; or (b) if, in the Placement Agent’s or the Company’s reasonable
opinion, there has occurred an event materially affecting the value of the
Securities.  If the Placement Agent elects not to proceed with the Offering as a
result of the condition enumerated in clause (a) above, or the Company elects
not to proceed with the Offering for any reason other than the Placement Agent’s
failure to proceed expeditiously with the Offering, the Company shall reimburse
the Placement Agent in full for its reasonable out-of-pocket expenses
(including, without limitation, its legal fees and disbursements), up to a
maximum of $10,000. If the Company elects not to proceed with the Offering as a
result of the condition enumerated in clause (a) above, or the Placement Agent
elects not to proceed with the Offering for any reason other than the Company’s
failure to proceed expeditiously with the Offering, the Placement Agent shall
reimburse the Company in full for its reasonable out-of-pocket expenses
(including, without limitation, its legal fees and disbursements), up to a
maximum of $10,000.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 17
 
 
9.      Competing Claims  The Company acknowledges and agrees that the Placement
Agent will not proceed to perform hereunder until it receives assurances, in
form and substance satisfactory to the Placement Agent and their counsel, that
as of the first date that the Offering Documents are presented to potential
purchasers of Shares, there will be no claims or payments for services in the
nature of a finder’s fee with respect to the Offering or any other arrangements,
agreements, payments, issuances or understandings that may affect the Placement
Agent’s compensation hereunder other than any claims that may be made by the
Placement Agent’s own personnel.  The Placement Agent shall compensate any of
its personnel who may have acted in such capacities, as it shall determine.
 
10.      Miscellaneous.
 
(a)           Governing Law.  This Agreement will be deemed to have been made
and delivered in the State of New York and will be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
law of the State of New York, without regard to principles of conflicts of
law.  The Company (i) agrees that any legal suit, action or proceeding arising
out of or relating to this Agreement shall be instituted exclusively in the
Supreme Court of New York, or in the United States District Court for the
Southern District of New York, (ii) waives any objection to the venue of any
such suit, action or proceeding, and the right to assert that such forum is an
inconvenient forum, and (iii) irrevocably consents to the jurisdiction of the
Supreme Court of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding.  The Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the Supreme Court of New
York or the United States District Court for the Southern District of New York
and agrees that service of process upon it mailed by certified mail to its
address shall be deemed in every respect effective service of process upon it in
any such suit, action or proceeding.
 
(b)           Counterparts.  This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which together
shall constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 18
 
 
(c)           Parties.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and
assigns.  Neither party may assign this Agreement or its obligations hereunder
without the prior written consent of the other party.  This Agreement is
intended to be, and is, for the sole and exclusive benefit of the parties hereto
and the persons described in Section 6.1 and 6.2 hereof and their respective
successors and assigns, and for the benefit of no other person, and no other
person will have any legal or equitable right, remedy or claim under, or in
respect of this Agreement.
 
(d)           Amendment and/or Modification.  Neither this Agreement, nor any
term or provision hereof, may not be changed, waived, discharged, amended,
modified or terminated orally, or in any manner other than by an instrument in
writing signed by each of the parties hereto.
 
(e)           Validity.  In case any term of this Agreement will be held
invalid, illegal or unenforceable, in whole or in part, the validity of any of
the other terms of this Agreement will not in any way be affected thereby.
 
(f)           Waiver of Breach.  The failure of any party hereto to insist upon
strict performance of any of the covenants and agreements herein contained, or
to exercise any option or right herein conferred in any one or more instances,
will not be construed to be a waiver or relinquishment of any such option or
right, or of any other covenants or agreements, and the same will be and remain
in full force and effect.
 
(g)           Further Assurances.  Each party to this Agreement will perform any
and all acts and execute any and all documents as may be necessary and proper
under the circumstances in order to accomplish the intents and purposes of this
Agreement and to carry out its provisions.
 
11.           Entire Agreement.  This Agreement contains the entire agreement
and understanding of the parties with respect to the subject matter hereof and
thereof, respectively, and there are no representations, inducements, promises
or agreements, oral or otherwise, not embodied in this Agreement.  Any and all
prior discussions, negotiations, commitments and understanding relating to the
subject matter of these agreements are superseded by them.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 19
 
 
If you find the foregoing is in accordance with our understanding, kindly sign
and return to us a counterpart hereof, whereupon this instrument along with all
counterparts will become a binding agreement between us.
 

  Very truly yours,          
Accelerize New Media, Inc.
         
 
By:
/s/ Brian Ross
      Brian Ross       Chief Executive Officer  

 
AGREED TO:


SKYEBANC, INC.
 

            By: 
/s/ Mario Marsillo Jr.
   
 
   
Mario Marsillo Jr.
   
 
    Vice President of Private Equity    
 
 


 
 
 

--------------------------------------------------------------------------------

Private Placement Agent’s Agreement for Accelerize New Media, Inc.
Page 20
 


EXHIBIT A


LIST OF INVESTORS INTRODUCED TO THE COMPANY
BY THE PLACEMENT AGENT